Citation Nr: 0323952	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Pittsburgh, Pennsylvania RO.  


FINDINGS OF FACT

1. All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the filing of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the present appeal.  
The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statement of the case and letters from the 
RO to the veteran, in particular a February 2002 letter, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable the RO to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire the RO to 
obtain such evidence on his behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.

Factual Background

The veteran served on active duty from June 1965 to June 
1968, including 19 months of service in Vietnam.  The 
veteran's military occupational specialty was stock control 
clerk.  He has no combat-related medals.

VA Progress Notes dated from November 2001 to May 2002, note 
that the veteran was seen with psychiatric complaints, to 
include depression.  Specifically, during a December 3, 2001, 
VA initial psychological evaluation, the veteran reported 
that several times a month he would have intrusive memories 
and nightmares regarding his Vietnam experience.  The 
examiner noted the veteran's accounts of ambushes and 
rocket/mortar attacks on his convoy, as well as the events 
surrounding the veteran's Court Martial, in which he served a 
reduced sentence of 11 days for the attempted murder of a 
sergeant.  The veteran stated that he was intimidated by this 
sergeant, who he then attempted to scare off with an empty 
bayonet scabbard.  Instead, he was court-martialed for 
attempted murder.  The mental status examination revealed 
that the veteran had difficulty concentrating and avoided 
activities that would remind him of the military.  The mental 
status examination further showed that the veteran was well 
oriented, cooperative, and without psychotic symptoms.  The 
diagnoses included alcohol dependence, cocaine dependence, 
recurrent major depression and mild, provisional PTSD.  
However, a January 2002 addendum to that report notes that 
the examiner, after reviewing the veteran's history at the 
initial evaluation and subsequent therapy contacts, assessed 
the veteran as having primary substance abuse and mood 
disorder problems with only some features of PTSD.  

A December 17, 2001, VA individual therapy report notes that 
the veteran complained of feeling very depressed and 
"stressed out."  The examination revealed that the 
veteran's mood was depressed, although he did not endorse 
suicidal or homicidal ideations.  He had overwhelming urges 
to use alcohol or cocaine.  His thought process was logical 
and his judgment was intact.  The diagnoses included 
substance-related mood disorder, early remission of alcohol 
and cocaine dependency, and early remission of marijuana 
abuse.  The examiner assessed the veteran's primary problem 
as addiction and noted that he did not describe any clear 
stressors related to Vietnam.  Some avoidance behaviors were 
noted to have been exhibited by the veteran, but were 
determined to be consistent with the diagnosis of depression.  
The psychiatrist emphasized to the veteran the importance of 
attending Alcoholics Anonymous and prescribed trazodone to 
help him sleep.

Pursuant to a January 2002 claim for service connection for 
PTSD, the veteran underwent a VA PTSD examination on April 
11, 2002.  The examination report notes the veteran's same 
statements regarding the rocket and mortar attacks as well as 
the ambushes on his convoy.  The report also notes the 
veteran's general Court-Martial.  The examiner notes that the 
veteran had received no psychiatric treatment until November 
2001, when he entered and completed the CTAD program (through 
a VA Medical Center) and was prescribed Wellbutrin for 
depression.  However, he reportedly only took the medication 
once in a while and continued to use both drugs and alcohol.  
During the examination, the veteran was alert, oriented in 
all three spheres, and showed no signs or symptoms of 
psychosis.  The veteran's conversation was coherent and 
relevant, but he tended to dodge questions about his current 
situation and offered few, if any, specifics about his 
Vietnam experience or his current symptoms.  Psychological 
tests were consistent with depression, anxiety and somatic 
complaints.  The diagnostic impression, which was based on 
the current clinical evaluation and the veteran's own 
statements regarding his symptoms and experiences, included 
substance induced mood disorder, active polysubstance 
dependence, and anti-social personality disorder.  The 
examiner concluded, "[t]he veteran does not meet diagnostic 
criteria for the diagnosis of PTSD either in terms of any 
identified, traumatic event/stressors or in terms of symptom 
presentation."  The examiner also noted that two other VA 
clinicians who had evaluated the veteran did not find that 
the veteran met the criteria for a diagnosis of PTSD.

Letters received from the veteran in April 2002 and June 
2002, as well as testimony provided during an August 2002 
hearing describe the veteran's alleged stressors.  The 
veteran stated that a sergeant, with whom the veteran did not 
particularly get along, waved a loaded M-14 in the veteran's 
face for approximately 10 minutes and said he was going to 
blow the veteran's head off.  The veteran stated that he 
thought the sergeant was going to shoot him.  Then, a supply 
sergeant, whose name escapes the veteran, came in and took 
the weapon away.  The veteran said that a few days later he 
was court-martialed for attempted murder.  The veteran admits 
to having had a prior disagreement with the sergeant in which 
the veteran held an empty bayonet scabbard while telling the 
sergeant that he would cut him.  Two weeks later, the 
veteran's motor pool sergeant (whose name also escapes the 
veteran) killed himself with an M-14.  The veteran was 
ordered to clean up the mess.  The veteran also stated that 
he has been having nightmares about his sergeant blowing his 
head off and having to clean up his "own brains."

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In the present case, the veteran contends that he is entitled 
to service connection for PTSD, which he maintains is the 
result of certain stressors he experienced while serving in 
Vietnam.  

Although the veteran was initially diagnosed with mild, 
provisional PTSD in December 2001, an addendum to that report 
notes that upon further review of both the initial evaluation 
and interim therapy sessions, the examiner changed his 
assessment of the veteran to reflect primary substance abuse 
and mood disorder problems, but only some features of PTSD.  
In fact, the record reflects that all of the mental health 
professionals who have examined the veteran have concluded 
that he does not meet the criteria for a diagnosis of PTSD.  
Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

